UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-1211


In re: MATHEW G. PARTAIN,

                    Petitioner.


                            On Petition for Writ of Mandamus.


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition dismissed by unpublished per curiam opinion.


Mathew G. Partain, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mathew G. Partain petitions for a writ of mandamus, seeking an order directing

the district court in the Western District of North Carolina to accept and file his motion

for modification of supervised release. As Partain currently is incarcerated in Missouri,

we are without jurisdiction to grant relief. See 28 U.S.C. § 1651(a) (2012). Accordingly,

we deny leave to proceed in forma pauperis and dismiss the mandamus petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                 PETITION DISMISSED




                                            2